Pryor, J.
The provisions of the will which affect the solution of the question in controversy are contained in thé following-paragraphs:
“ Fourth. I direct my wife, Amelia A. Scranton, out of- the property hereinafter given and bequeathed to her by this will to use so much thereof for the support and benefit of my niece, Georgie S. Collister, as my said wife shall from time to time, in her discretion, think best so to use.
“ Fifth. I give and bequeath to my executor and executrix hereinbefore named the sum of twenty thousand dollars ($20,000) . upon trust, to invést the same and to pay the net income thereof annually to my wife,' Amelia A. Scranton, during her lifetime; ■but on or after the death of my wife, Amelia A. Scranton, I direct my surviving executor to pay out of the net annual income of said twenty thousand dollars ($20,000) as so invested, to my , niece Georgie S. Collister, if she shall then be unmarried, the *396annual sum of one thousand dollars ($1,000) in equal, quarterlyinstalments of two hundred and fifty dollars ($250) until the marriage of my said niece Georgie S. Oollister, and if my niece Georgie S. Oollister shall never marry, for and. during her natural life; but if my said niece Georgie S. Oollister shall at the time of the death of my wife Amelia A. Scranton be married, then I direct’ that my said niece Georgie S. Oollister shall take nothing under this bequest.
“ Eighth. I give,' devise and bequeath all the rest, residue and remainder of the estate, both real and personal, of which I shall be seized or possessed or to which I shall be entitled at. the time of my death, to my wife Amelia A. Scranton absolutely.”
The contention for the plaintiff is that the language of the will, fourth paragraph, is imperative; and that it .impresses the propr erty devised and bequeathed to the defendant .with a trust in favor of the plaintiff, which’ a court of equity must- enforce.
The tendency of the courts, in modern times, is to restrict rather than extend the doctrine of precatory trusts. Foose v. Whitmore, 82 N. Y. 405; 2 Pom. Eq., § 1015.
The plaintiff lays espécial stress upon the word-directj construing it as equivalent to a. command, but' it is merely precatory. 2 Pom. Eq., § 1014.
As the subject of inquiry is the intention of the testator, we are to give the term the meaning which he contemplated, and to ascertain'that meaning we are not to -pause upon this- single word, isolated and alone, but are to construe it in association with its context. “ Precatory words may be used whicji standing alone wouldj under the decisions, create a trust; but they may be qualified and controlled by other expressions- showing that the gift , is absolute, and that everything is. left to the discretion ■ of the devisee or legatee.” 2 Pom. Eq., § 1016. Such is the case before u's. The devise to the wife is in absolute terms, and is coupled with a “ direction ” of which -the apparent mandatory import is nullified by an unlimited discretion in executing, the direction. Plainly, the contributions for the support and benefit of the plaintiff are left to the independent volition of the defendant, and this qualification of the “ direction ” is fatal to the creation of a trust.
The adjudication in Lawrence v. Cooke, 104 N. Y. 632, is decisive of the case. There, after an absolute gift of the residuary estate to-the defendant, the testator added: “I commit my granddaughter” (the plaintiff) * * * “to the charge and *397guardianship of my daughter” (the defendant). •* * ■* “I enjoin upon her to make such provision for said grandchild out of my residuary estate * * * in such manner, at such times and in such amounts as she may judge expedient and conducive to the welfare of said grandchild, and her own sense of justice and Christian, duty shall dictate.” The court held that hy this disposition no trust was created, and no charge imposed upon the property passing to the defendant — saying, per Rapallo, J.: “All these matters were left wholly to the discretion of the de-fendant, uncontrolled hy any consideration, except what her own sense of justice and Christian duty shall dictate.
“ It was the will of the testator that the defendant should be the sole judge of the manner in which provision for the plaintiff should be made, at what’time it should be made and to what amount. It was beyond the power of any court to substitute its discretion for hers, and no trust was created which a court of equity could execute contrary to her judgment.”
. In Phillips v. Phillips, 112 N. Y. 197, the court, distinguishing - the case from Lawrence v. Cooke, said, per Finch, J., that the important and vital inquiry is whether the bequest “'so depends upon the discretion of the general devisee as to be incapable of execution without superseding that discretion.”. If so, there “ can neither be a trust or charge.” Manifestly, in the present case, the court‘cannot enforce the asserted trust in favor of the plaintiff without “ superseding ” the discretion allowed by the will té the defendant.
Plaintiff argues that the provision for payment to her by the executor of $1,000 annual income on the death of the testator’s widow tends to demonstrate the trust for which she contends. On the contrary, the provision confirms the inference against the trust. The fact that the testator imposed an imperative duty on the executor to pay the plaintiff a definite sum at fixed periods, emphasizes the discretion with which he invested his widow in contributing to the plaintiff’s support. During the life of his widow he submitted to her pleasure how far she would reduce her resources for the benefit of the plaintiff, but his widow, dead, was no longer the object of solicitude, and he then bound his executor by a fetter from which he left her free.
Demurrer sustained and judgment for defendant. FTo costs.
Demurrer sustained and judgment ordered for defendant, without costs.